DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARC SAVOY,
                               Appellant,

                                    v.

                 LARRY LAKE & ASSOCIATES, INC.,
                           Appellee.

                              No. 4D19-3816

                          [January 14, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott R. Kerner, Judge; L.T. Case No. 50-
2016CA005588MB.

  Mariano Gonzalez and Leonardo G. Renaud of the Law Offices of
Gonzalez & Associates, P.A., Miramar, for appellant.

   Bryan W. Black and Shirley Jean McEachern of Derrevere Stevens
Black & Cozad, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., CONCUR.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.